DETAILED ACTION
	This Office Action is in response to the amendment filed on February 23, 2022. Claims 1 - 30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 23, 2022 has been entered and considered by the examiner. Based on the amendment to the specification to overcome the objections to the drawings, the amendment to the claims to overcome the objections to the claims, and the amendment to the independent claims to incorporate subject matter from the specification to provide clarification of the prior art of record and the claimed invention, in order to overcome the rejections to the claims, all objections and rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 14, lines 4 - 12, filed on February 23, 2022, also discussed in the interview held on January 31, 2022 with respect to claims 1, 13, and 18 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1, 13, 18, and thus claims 1 - 30, has been withdrawn. 

Allowable Subject Matter
Claims 1 - 30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: The prior art of Grellou et al. (U.S. PG Pub 2014/0278292 A1) discloses generating a voxel model for a mesh with multiple plies used to form a composite material, with Druckman et al. (U.S. PG Pub 2016/0125107 A1) adding a finite element model of a structure component with fasteners, considered embedded  Chang et al. (U.S. PG Pub 2015/0185128 A1) adding sensors used to obtain data pertaining to a composite material to determine how much load the material can handle.
However, none of the references taken either alone or in combination with the prior art of record discloses a composite structure management system, comprising:
“place a set of embedded reinforcement element models within the set of component models for the set of components in the component structure, wherein the set of component models and the set of embedded reinforcement element models form a composite structure model for the composite structure, wherein the set of embedded reinforcement element models is for a set of embedded reinforcements embedded within the set of components in the composite structure, wherein the set of embedded reinforcements are embedded totally within the set of components in the composite structure and not visible outside the composite structure, and wherein the set of embedded reinforcement element models a response to a set of structural loads”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 13: The prior art of Grellou et al. (U.S. PG Pub 2014/0278292 A1) discloses generating a voxel model for a mesh with multiple plies used to form a composite material, with Druckman et al. (U.S. PG Pub 2016/0125107 A1) adding a finite element model of a structure component with fasteners, considered embedded reinforcements for the structure, and stress and load calculations performed on the structure as well as the fasteners to determine the maximum amount the structure and fasteners can handle over time, as well as Chang et al. (U.S. PG Pub 2015/0185128 A1) adding sensors used to obtain data pertaining to a composite material to determine how much load the material can handle.
However, none of the references taken either alone or in combination with the prior art of record discloses a composite structure management system, comprising:
“place a set of embedded reinforcement element models within the set of component models for the set of components in the component structure, wherein the set of component models and the set of embedded in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 18: The prior art of Grellou et al. (U.S. PG Pub 2014/0278292 A1) discloses generating a voxel model for a mesh with multiple plies used to form a composite material, with Druckman et al. (U.S. PG Pub 2016/0125107 A1) adding a finite element model of a structure component with fasteners, considered embedded reinforcements for the structure, and stress and load calculations performed on the structure as well as the fasteners to determine the maximum amount the structure and fasteners can handle over time, as well as Chang et al. (U.S. PG Pub 2015/0185128 A1) adding sensors used to obtain data pertaining to a composite material to determine how much load the material can handle.
However, none of the references taken either alone or in combination with the prior art of record discloses a method for managing a composite structure, comprising:
“placing a set of embedded reinforcement element models within the set of component models for the set of components in the component structure to form a composite structure model for the composite structure and wherein the set of component models is for a set of embedded reinforcements embedded within the set of components in the composite structure, wherein the set of embedded reinforcements are embedded totally within the set of components in the composite structure and not visible outside the composite structure”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
March 12, 2022